This case was affirmed at a former day of this term, and appellant has filed a motion for rehearing in which he complains of that portion of the opinion in which it was said: "It has always been held that when matters extrinsic the record are sought to be raised in the motion for new trial, such grounds should be verified by the affidavit of the appellant." Appellant says he has failed to find any decision so holding. If he will read Barber v. State, 35 Tex.Crim. Rep., he will find a case so holding, and this has always been the rule. It is only those paragraphs setting up this new matter that are required to be sworn to. But if we should waive this question, and the ones that the evidence alleged to have been adduced on the motion for new trial, but which is not verified by the signature of the judge, and the further fact that this evidence was not filed in proper time, after careful reading of what purports to be the evidence adduced we would not feel authorized to hold that the court erred in this matter.
The motion for rehearing is overruled.
Overruled. *Page 459